United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1163
                        ___________________________

                                 Dorothy E. Petris

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

              Nancy A. Berryhill, Commissioner of Social Security

                      lllllllllllllllllllll Defendant - Appellee
                                     ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                         Submitted: December 27, 2017
                            Filed: January 2, 2018
                                [Unpublished]
                                ____________

Before WOLLMAN, LOKEN, and COLLOTON, Circuit Judges.
                         ____________

PER CURIAM.

    Dorothy E. Petris appeals the order of the district court1 affirming the
Commissioner’s denial of supplemental security income. For reversal, Petris

      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
challenges the Administrative Law Judge’s (ALJ’s) physical and mental residual
function capacity findings. Having reviewed the parties’ submissions and the record
before us, we conclude that the ALJ’s determinations are supported by substantial
competent evidence on the record as a whole and that Petris’s arguments do not
support reversal. See Wildman v. Astrue, 596 F.3d 959, 969 (8th Cir. 2010). The
judgment is affirmed. See 8th Cir. R. 47B.
                       ______________________________




                                        -2-